EXHIBIT 10-1

LOAN AGREEMENT

Branch Banking and Trust Company

1300 S. Babcock Street

Melbourne, Florida 32901

(Hereinafter referred to as the “Bank”)

 

Southeast Power Corporation,

a Florida corporation

1805 Hammock Road

Titusville, Florida 32796

(Hereinafter referred to as the “Borrower”)

 

The Goldfield Corporation,

a Delaware corporation

1684 W. Hibiscus Blvd.

Melbourne, Florida 32901

(Hereinafter referred to as the “Guarantor”)

This Loan Agreement (“Agreement”) is entered into July 13, 2006 by and between
Bank, Borrower, and Guarantor.

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by that certain revolving line of credit promissory note dated
July 13, 2006, in the original principal amount of $3,500,000.00, or other notes
subject hereto, as modified from time to time (whether one or more, the “Note”)
and all Loan Documents. 

The terms “Loan Documents”, as used in the Note and the other Loan Documents,
refers to all documents executed in connection with or related to the loan
evidenced by this Note and any prior notes which evidence all or any portion of
the loan evidenced by this Note, and any letters of credit issued pursuant to
any loan agreement to which this Note is subject, any applications for such
letters of credit and any other documents executed in connection therewith or
related thereto, and may include, without limitation, a commitment letter that
survives closing, a loan agreement, the Note, guaranty agreements, security
agreements, security instruments, financing statements, mortgage instruments,
any renewals or modifications, whenever any of the foregoing are executed, but
does not include swap agreements (as defined in 11 U.S.C. Section 101, as in
effect from time to time).  The term “Obligations”, as used in the Note and the
other Loan Documents, refers to any and all indebtedness and other obligations
under this Note, all other obligations under any other Loan Documents, and all
obligations under any swap agreements (as defined in 11 U.S.C. Section 101, as
in effect from time to time) between Borrower and Bank, or its affiliates,
whenever executed.  All terms that are used but not otherwise defined in any of
the Loan Documents shall have the definitions provided in the Uniform Commercial
Code.

Page 1

--------------------------------------------------------------------------------




Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank, Borrower, and
Guarantor agree as follows:

REPRESENTATIONS.  Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete to the best of the Borrower’s knowledge. Any such information relating
to Borrower’s or Guarantor’s financial condition will accurately reflect
Borrower’s and Guarantor’s financial condition as of the date(s) thereof
(including all contingent liabilities of every type), and Borrower and Guarantor
further represent that their financial condition has not changed materially or
adversely since the date(s) of such documents. Authorization;
Non-Contravention.  The execution, delivery and performance by Borrower and
Guarantor of this Agreement and other Loan Documents to which it is a party are
within its power, have been duly authorized as may be required and, if
necessary, by making appropriate filings with any governmental agency or unit
and are the legal, binding, valid and enforceable obligations of Borrower and
Guarantor; and do not (i) contravene, or constitute (with or without the giving
of notice or lapse of time or both) a violation of any provision of applicable
law, a violation of the organizational documents of Borrower or Guarantor, or a
default under any agreement, judgment, injunction, order, decree or other
instrument binding upon or affecting Borrower or Guarantor, (ii) result in the
creation or imposition of any lien (other than the lien(s) created by the Loan
Documents) on any of Borrower’s or Guarantor’s assets, or (iii) give cause for
the acceleration of any obligations of Borrower or Guarantor to any other
creditor. Asset Ownership. Borrower and Guarantor have good and marketable title
to all of the properties and assets reflected on the balance sheets and
financial statements supplied Bank by Borrower and Guarantor, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except as otherwise disclosed to
Bank by Borrower and Guarantor in writing (“Permitted Liens”). To Borrower’s and
Guarantor’s knowledge, no default has occurred under any Permitted Liens and no
claims or interests adverse to Borrower’s or Guarantor’s present rights in their
properties and assets have arisen. Discharge of Liens and Taxes. Borrower and
Guarantor have duly filed, paid and/or discharged all taxes or other claims
which may become a lien on any of their property or assets, except to the extent
that such items are being appropriately contested in good faith and an adequate
reserve for the payment thereof is being maintained. Sufficiency of
Capital. Borrower and Guarantor are not, and after consummation of this
Agreement and after giving effect to all indebtedness incurred and liens created
by Borrower and Guarantor in connection with the Note and any other Loan
Documents, will not be, insolvent within the meaning of 11 U.S.C. §
101(32). Compliance with Laws. Borrower and Guarantor are in substantial
compliance in all respects with all federal, state and local laws, rules and
regulations applicable to its properties, operations, business, and finances,
including, without limitation, any federal or state laws relating to liquor
(including 18 U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801,
et seq.) and/or any commercial crimes; all applicable federal, state and local
laws and regulations intended to protect the environment; and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if applicable.

Page 2

--------------------------------------------------------------------------------




Organization and Authority. Each corporate Borrower and/or guarantor, as
applicable, is duly created, validly existing and in good standing under the
laws of the state of its organization, and has all powers, governmental
licenses, authorizations, consents and approvals required to operate its
business as now conducted.  Each corporate Borrower and/or guarantor, as
applicable, is duly qualified, licensed and in good standing in each
jurisdiction where qualification or licensing is required by the nature of its
business or the character and location of its property, business or customers,
and in which the failure to so qualify or be licensed, as the case may be, in
the aggregate, could have a material adverse effect on the business, financial
position, results of operations, properties or prospects of Borrower or any such
guarantor.  No Litigation.  There are no material pending or threatened suits,
claims or demands against Borrower or any guarantor that have not been disclosed
to Bank by Borrower, and approved by Bank.  Regulation U.  None of the proceeds
of the credit extended pursuant to this Agreement shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of any of the provisions of Regulation U of the Board of Governors of
the Federal Reserve System (“Regulation U”), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry
margin stock or for any other purchase which might render the Loan a “Purpose
Credit” within the meaning of Regulation U.

AFFIRMATIVE COVENANTS.  Borrower and Guarantor agree that from the date hereof
and until final payment in full of the Obligations, unless Bank shall otherwise
consent in writing, Borrower and Guarantor will:  Access to Books and
Records. Allow Bank, or its agents, during normal business hours, access to the
books, records and such other documents of Borrower and Guarantor as Bank shall
reasonably require, and allow Bank, at Borrower’s expense, to inspect, audit and
examine the same and to make extracts therefrom and to make copies
thereof. Business Continuity. Conduct its business in substantially the same
manner and locations as such business is now and has previously been conducted.
Compliance with Other Agreements. Comply with all terms and conditions contained
in this Agreement, and any other Loan Documents, and swap agreements, if
applicable, as defined in the 11 U.S.C. § 101. Estoppel Certificate.  Furnish,
within 15 days after request by Bank, a written statement duly acknowledged of
the amount due under the Loan and whether offsets or defenses exist against the
Obligations. Insurance. Maintain adequate insurance coverage with respect to its
properties and business against loss or damage of the kinds and in the amounts
customarily insured against by companies of established reputation engaged in
the same or similar businesses including, without limitation, commercial general
liability insurance, workers compensation insurance; all acquired in such
amounts and from such companies as Bank may reasonably require. Maintain
Properties. Maintain, preserve and keep its property in good repair, working
order and condition, making all needed replacements, additions and improvements
thereto, to the extent allowed by this Agreement. Notice of Default and Other
Notices. (a) Notice of Default.  Furnish to Bank immediately upon becoming aware
of the existence of any condition or event which constitutes a Default (as
defined in the Loan Documents) or any event which, upon the giving of notice or
lapse of time or both, may become a Default, written notice specifying the
nature and period of existence thereof and the action which Borrower or
Guarantor is taking or proposes to take with respect thereto.

Page 3

--------------------------------------------------------------------------------




(b) Other Notices. Promptly notify Bank in writing of (i) any material adverse
change in its financial condition or its business; (ii) any default under any
material agreement, contract or other instrument to which it is a party or by
which any of its properties are bound, or any acceleration of the maturity of
any indebtedness owing by Borrower or Guarantor; (iii) any material adverse
claim against or affecting Borrower, Guarantor, or any part of its properties;
(iv) the commencement of, and any material determination in, any litigation with
any third party or any proceeding before any governmental agency or unit
affecting Borrower or Guarantor; and (v) at least 30 days prior thereto, any
change in Borrower’s or Guarantor’s name or address as shown above, and/or any
change in Borrower’s or Guarantor’s structure. Other Financial Information.
Deliver promptly such other information regarding the operation, business
affairs, and financial condition of Borrower and Guarantor which Bank may
reasonably request. Compliance. The Borrower shall confirm in writing to Bank,
on a quarterly basis, that it is in compliance with all of the terms of this
Loan Agreement. Payment of Debts. Pay and discharge when due, and before subject
to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all obligations, debts, taxes, and liabilities of whatever nature
or amount, except those which Borrower or Guarantor in good faith disputes.
Reporting Requirements. Comply with the following reporting requirements by
providing the following information to Bank: (i) quarterly 10Q Reports and
annual 10K reports of Borrower as filed with the S.E.C. no later than two weeks
after the time period required by the Securities and Exchange Commission for
filing said reports; (ii) financial records of Southeast Power Corporation and
other subsidiaries of Borrower as reasonably requested by the Bank; and (iii)
such other financial information or disclosure deemed necessary by the Bank from
time to time.

NEGATIVE COVENANTS. Borrower and Guarantor agree that from the date of this
Agreement and until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, Borrower or Guarantor will not: Change in Fiscal
Year. Change the fiscal year of Borrower or Guarantor. Change of Management.
Change the current Chief Executive Officer of The Goldfield Corporation, a
Delaware corporation, without prior written consent of the Bank. Executive
personnel and management of the Borrower shall be maintained to the reasonable
satisfaction of Bank. Default on Other Contracts or Obligations. Borrower and
Guarantor shall not default on any material contract with or obligation when due
to a third party or default in the performance of any obligation to a third
party incurred for money borrowed. Government Intervention. Permit the assertion
or making of any seizure, vesting or intervention by or under authority of any
government by which the management of Borrower or any guarantor is displaced of
its authority in the conduct of its respective business or its such business is
curtailed or materially impaired. Judgment Entered. Borrower and Guarantor shall
not permit the entry of any monetary judgment or the assessment against, the
filing of any tax lien against, or the issuance of any writ of garnishment or
attachment against any property of or debts due.

FINANCIAL COVENANTS.  Borrower and Guarantor agree to the following provisions
from the date hereof until final payment in full of the Obligations, unless Bank
shall otherwise consent in writing, using the financial information for
Borrower, Guarantor, its subsidiaries, and its parent company, as applicable:

Page 4

--------------------------------------------------------------------------------




FUTURE DRAWS.  Future draws are to be at the request of the Borrower and at the
discretion of the Bank.

LOAN PURPOSE.  The purpose of this Loan is to provide a revolving line of credit
for the Borrower to use to purchase durable equipment to be owned by the
Borrower.

CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions precedent: 
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request. Advance Rates. Advance rates under
the Note for the various pieces of equipment shall not exceed 100% of the
purchase price of each piece of equipment. Limitation on Advances. Advances
under the terms of the Note shall be limited to a cumulative amount of
$3,500,000.00, unless the Borrower obtains the prior written consent of the
Bank.

CROSS DEFAULT.  At Bank’s option, any default in payment or performance of any
obligation under any other loans, contracts or agreements of Borrower,
Guarantor, any Subsidiary or Affiliate of Borrower or Guarantor, with Bank or
its affiliates (“Affiliate” shall have the meaning as defined in 11 U.S.C. §
101, except that the term “Borrower” or “Guarantor”, respectively, shall be
substituted for the term “Debtor” therein; “Subsidiary” shall mean any business
in which Borrower or Guarantor holds, directly or indirectly, greater than a 50%
ownership interest) shall constitute a default under this Loan Agreement.

NOTICE AND CURE PERIOD.  Notwithstanding any provision in this Loan Agreement,
the Note or the Loan Documents to the contrary, an event of default shall not be
deemed to have occurred hereunder as to a non-monetary provision of this Loan
Agreement unless and until the Borrower shall fail to cure and remedy said
non-monetary breach or default within thirty (30) days after the Borrower has
received written notice thereof from the Bank, and an event of default shall not
be deemed to have occurred hereunder as to a monetary provision of the Loan
Agreement unless and until the Borrower shall fail to cure and remedy said
monetary breach or default within ten (10) days after the Borrower has received
written notice thereof from the Bank.

PROHIBITED PURCHASES.  Funding for equipment purchases under the terms of the
Note is intended for the Borrower’s use in purchasing durable equipment;
therefore, advances under the Note shall not be made for the purchase of
computer equipment, software and office furniture.

PERFECTED SECURITY INTEREST.  A first lien, perfected security interest in the
equipment being purchased with the proceeds of the Note shall be granted by
Borrower in favor of Bank. Documentation of the security interest in the
equipment shall be specific and is to be granted, as evidenced by properly
executed security documents, at the time of each draw under the Note, including,
but not limited to, the form of Security Agreement and UCC-1 Financing Statement
attached hereto as Composite Exhibit “A”. Within 10 days of each advance, the
Borrower shall provide the Bank with documentation, including an invoice,
documentation that a lien in favor of Bank has been filed on the certificate of
title, if applicable, insurance coverage, a signed security agreement, UCC-1
Financing Statement, and any additional information necessary to provide the
bank with a perfected first priority security interest in the equipment being
purchased. Filings of liens on titled vehicles are to be perfected within 60
days of the related advance.

RELEASE PRICES.  Release prices for the various pieces of equipment shall be
determined by calculating a percentage , the numerator of which is the advance
for that particular piece of equipment, and the denominator of which is the
overall cumulative advances made under the Note, and then multiplying the
percentage by the outstanding balance of the Note at the time of the payment of
the release price for the release of that particular piece of equipment.

Page 5

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Borrower, Guarantor, and Bank, on the day and year
first written above, have caused this Agreement to be executed under seal.

 

“BORROWER”

 

 

 

 

SOUTHEAST POWER CORPORATION,

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ STEPHEN R. WHERRY

 

 

--------------------------------------------------------------------------------

 

 

STEPHEN R. WHERRY

 

 

Treasurer

 

 

 

 

 

 

 

“GUARANTOR”

 

 

 

 

THE GOLDFIELD CORPORATION,

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ STEPHEN R. WHERRY

 

 

--------------------------------------------------------------------------------

 

 

STEPHEN R. WHERRY

 

 

Treasurer

 

 

 

 

 

 

 

“BANK”

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ BARRY FORBES

 

 

--------------------------------------------------------------------------------

 

Name:

BARRY FORBES

 

Title:

SVP

Page 6

--------------------------------------------------------------------------------